DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 fails to further limit the subject matter of claim 1 because claim 5 structurally contradicts with claim 1 (lines 12-14) wherein the height of the outer housing is stated as being adjustable relative to the inner housing.  The embodiment of claim 5, directed to an embodiment shown in figure 17-22B, may not be able adjust the height of the outer housing relative to the inner housing.  According to the embodiment of claim 5 (e.g., figures 17-22B), the height of the outer housing relative to the inner housing is constant and is restricted by the protrusions (95) within the slots (19b).  The height of the outer housing is not readily adjustable relative to the inner housing structurally.  The structural inconsistence of the claim 5 also renders the device inoperable.  Note similar errors in claim 20, for contradicting with claim 19.  
In the present condition, claims 5 and 20 cannot be structurally incorporated into other base claims to define an operable, understandable invention.  Claims 5-9 and 20-22 will not be further treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-11, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,274,480 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, patented claims 1-20 include all structural elements as now claimed.  For examples, patented claims 1-3 and 9-11 include all structural limitations corresponding to claims 1-4 and 10-11; patented claims 13-20 include all steps corresponding to claims 14-19.  Patented apparatus claims 1-12 also inherently include the steps in claims 14-19 since same structure inherently performs same functionality. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prevot et al. ‘089 (5,791,089).
Regarding claim 1, Prevot et al. shows a sliding door roller as claimed, including an inner housing (10) disposed within an outer housing (7); at least one roller wheel (9) coupled to the inner housing, the outer housing movable relative to the inner housing and the wheel in a direction perpendicular to a rotational axis of the roller wheel (e.g., height adjustment in a vertical direction); at least one resilient member (27) at an end of the outer housing, the resilient member being flexible from a first position (uncompressed position) to a second position in a first direction (compressed in horizontal direction, see position of fig. 2 and col. 5, lines 3-45); and an adjustment mechanism (13, 14, 15, 18) coupled to the inner housing and the outer housing, the adjustment mechanism actuable from an exterior of the outer housing (through hole 16) and adapted to adjust a height of the outer housing relative to the inner housing in a second direction (vertical direction) different from the first direction.
Regarding claim 2, Prevot et al. shows that the at least one resilient member (27) includes a fixed termination section (35) coupled to an end member of the outer housing (fig. 2), a compliant section (33) extending from the fixed termination section, an engagement section (36), and a resilient section (“45”, fig. 2) between the compliant section and the engagement section. 
As to claim 4, Prevot et al. shows a substantially planar flange (31) from the resilient member engagement section in a direction away from the fixed termination section.
As to claims 12 and 13, the inner housing (10) of Prevot et al.,  is unitary and comprises generally vertical side or shell members (11, 12) integral with a transverse member (18) at a lateral end thereof (i.e., the shell members being connected at a lateral end by the transverse member). 
	As to claim 14, Prevot et al. shows all the structural elements of a sliding door roller and its functionality as stated above.  Prevot et al. further shows a panel (2), and a slot (24) having an inner surface with opposing edges (29, 30).  The method steps are merely assembling steps inherently included in Prevot et al. 
	As to claim 15, Prevot et al. includes the step of permitting limited misalignment, at least during insertion of the roller assembly into the slot of the panel to overcome interference of the hook-in means (27, 28).
	As to claim 16, see explanation of claims 1 and 15 above.  Mating the resilient member (27) with one of the slot inner surface opposing edges (29) is shown in fig. 2.
	As to claim 17, Prevot et al. includes the steps of moving the resilient member engagement section (36) in a direction substantially perpendicular to the longitudinal axis of the resilient member (i.e., compressing the engagement section in a direction perpendicular to resilient member), and causing the resilient section (45) to pivot with respect to the compliant section (33).
	As to claim 18, Prevot et al. shows a substantially planar flange (31) extending from the engagement section in a direction away from the fixed termination section. The planar flange performs an auto-centering during mating of the resilient member with one of the slot inner surface opposing edges (col. 5, lines 20-24, i.e., the springy blade 34 authorizes a movement along the axis of the outer housing to position the roller in place). 
	As to claim 19, see explanation of claim 1.  Prevot et al. shows the step of actuating the adjustment mechanism from the exterior of the outer housing (actuating of screw 15).  The first height and the second height of the adjustment are the positions determined by the slot (13).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prevot et al. ‘089 in view of KR ‘116 (KR20180099116 A).
Prevot et al. discloses the invention as claimed except for the resilient member (27) including a lip extending from the fixed termination section for coupling the resilient member to the end member of the outer housing.  Instead, Prevot et al. just states that the resilient member is mounted to the transversal end by an appropriate support (35, col. 5, lines 18-20).  KR teaches a resilient member (1) for mounting the sliding door roller to a sliding door, including a lip (1a) extending from a fixed termination section (1b) to snap-fit to the transversal end of the outer housing (10).  It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to modify the appropriate support of Prevot et al. with a lip as taught by KR so that the resilient member can be easily attached to the transversal end of the outer housing by a simple snap-fit.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prevot et al. ‘089 in view of Hamilton et al. ‘070 (US 2018/0283070 A1).
    Regarding claim 10, Prevot et al. discloses the invention as claimed but for each side member of the outer housing having a flange on the upper edge and at least a portion of the flanges being keyed or interlocking to form a plane perpendicular to respective major surfaces of the side members.  Hamilton et al. teaches a flange on the upper edge and at least a portion of the flanges being keyed or interlocking to form a plane perpendicular to respective major surfaces of the side members (11, 12) to provide higher rigidity of the outer housing ([0040)].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer housing of Prevot et al. with the interlocking flanges taught by Hamilton et al. to provide higher rigidity of the outer housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Examples of the cited reference:
CN 201924728 U (CN) shows a sliding door roller including an outer housing, an inner housing, and an adjustment mechanism for adjusting the height of the outer housing relative to the wheels. CN uses fasteners to attach the door roller to the sliding door.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        cm
September 10, 2022